Citation Nr: 1312815	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected disability.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to January 1990.  The Veteran has service with the National Guard to include various periods of active duty for training (ACDUTRA) and INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In April 2010 and again in November 2011, this case was remanded for additional development.  In November 2012, while the case was in remand status, the Appeals Management Center (AMC) granted service connection for left foot hallus limitus with degenerative joint disease and for hypertension.  As to the issue remaining on appeal, the Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  However, as will be explained below, additional development is now required before the Board may proceed with determination regarding the left ankle disorder.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of service connection for a left ankle disorder was based on the contention that the disorder was incurred due to the stress of running in service and was a direct result of the stresses and physical demands put on him in the military.  He has also stated that the left ankle disorder is due to an abnormal gait as a result of his left foot disorder.  He has reported during VA examinations that he believes the left ankle disorder is related to his left foot disorder.  The RO has addressed the claim on a direct basis only.  As noted above, his left foot disorder is now service connected.  Thus this theory of entitlement based on secondary service connection is viable.  See 38 C.F.R. § 3.310.

VA must adjudicate all theories of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, a Veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  The RO has addressed secondary service connection and the Veteran has not been provided with notice regarding this theory of entitlement.  Accordingly, the Veteran's secondary theory of entitlement requires complete notice and adjudication as a component of the instant appeal and the claim must be remanded. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including the notice required pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The letter should specifically advise him of the evidence required to support a claim on the theory of entitlement involving secondary service connection for the left ankle disorder.  Allow the Veteran an appropriate amount of time to respond.  

2.  Thereafter, undertake any additional development necessary, including obtaining any additional treatment records and/or obtaining a new VA examination addressing all applicable theories of entitlement, if indicated.

3.  Finally, readjudicate the remanded issue in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

